 1   GOUGH & HANCOCK LLP
     Gayle L. Gough (SBN 154398)
 2   gayle.gough@ghcounsel.com
     Laura L. Goodman (SBN 142689)
 3   laura.goodman@ghcounsel.com
     Two Embarcadero Center, Suite 640
 4   San Francisco, CA 94111
     Telephone: 415-848-8900
 5
     HOLLAND & HART LLP
 6   Eric G. Maxfield (pro hac vice)
     Darren G. Reid (pro hac vice)
 7   Brandon T. Christensen (pro hac vice)
     222 South Main Street, Suite 2200
 8   Salt Lake City, UT 84101
     Telephone: (801)799-5833
 9   Facsimile: (801)799-5700
     egmaxfield@hollandhart.com
10   dgreid@hollandhart.com
     btchristensen@hollandhart.com
11
     Attorneys for Defendant
12   Homeland Vinyl Products, Inc.
13                          IN THE UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15    RICHARD A. LEINES,                               Case No. 2:18-cv-00969-KJM-DB
16                      Plaintiff,
                                                       ORDER AMENDING PRETRIAL
17    v.                                               SCHEDULING ORDER
18    HOMELAND VINYL PRODUCTS, INC.,                   Judge Kimberly J. Mueller
                                                       Magistrate Judge Deborah Barnes
19                      Defendant.
20

21          Having considered the parties’ Stipulated Motion to Amend Pretrial Scheduling Order, and

22   good cause appearing therefore, the Court now enters the following Amended Scheduling Order as

23   follows:

24
                     EVENT                            DEADLINE
25
                     Fact Discovery Cut-Off           November 22, 2019
26

27                   Opening Expert Reports Due
                     (on issues for which the party   December 6, 2019
28                   bears the burden of proof)

                                         1
                STIPULATED MOTION TO AMEND PRETRIAL SCHEDULING ORDER
 1           Rebuttal Expert Reports Due    January 10, 2020

 2           Expert Discovery Cut-off       January 24, 2020

 3           Dispositive Motion Hearing     February 28, 2020
 4

 5
     DATED this 19th day of August, 2019.
 6

 7
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 2
        STIPULATED MOTION TO AMEND PRETRIAL SCHEDULING ORDER
